DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/16/2020 containing amendments. Claims 1-15 were amended; claims 16-19 are newly added. Claims 1-19 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 lines 3-4 recite “fixing the rotor blade to the hub of a wind turbine” but should likely read “fixing the rotor blade to a the [[a]] wind turbine”.  
This amendment would be made since the wind turbine has already been introduced in said claim and the “hub” has not been introduced yet.

Claim 11 lines 2-3 recite “wherein the cover lip has a base member” but should likely read “wherein the 
This amendment would be made since claim 5, from which claim 11 depends upon, has already introduced a “base member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0028161, herein referenced as Vronsky.
Regarding Claim 1, Vronsky recites a rotor blade (10 fig. 3) for a wind turbine, comprising:
a rotor blade root (root end 40 fig. 3) for fixing the rotor blade to the hub of a wind turbine (“blade portion is configured to be connectable to a hub of a wind turbine” para. 18);
an inner blade portion (see root end 40 fig. 3) extending from the rotor blade root (see root end in fig. 3) in a direction of a longitudinal extension of the rotor blade (radially outward of root end in fig. 3);
a rear edge segment (extension portion 30 fig. 3) that increases a depth of the rotor blade in a profile depth direction (shown in fig. 3) in a region of the inner blade portion (40 fig. 3), wherein the rear edge segment (30 fig. 3) is coupled to the inner blade portion (40 fig. 3) and has an edge (see leftmost edge of right plate in fig. 7B) facing the inner blade portion (left component in fig. 7b); and
a cover lip (see elastomeric pad 220 in fig. 7b; “pad 220 is provided between cooperating surfaces of the blade portion 20 and the first or second surface 140 a, 150 a” para. 69) overlapping the edge (pad 220 is shown to overlap the edge of the plate directly above it in fig. 7b) and arranged in a transition region (see region between the two components that pad 220 is connecting together in fig. 7b) from the inner blade portion to the edge of the rear edge segment (“pad 220 is provided between cooperating surfaces of the blade portion 20 and the first or second surface 140 a, 150 a” para. 69).

Regarding Claim 13, Vronsky recites the rotor blade according to claim 1, wherein the inner blade portion has a circular or oval cross-section (root end 40 shown to have a circular cross-section in fig. 3).

Regarding Claim 16, Vronsky recites the rotor blade according to claim 1, wherein the cover lip (pad 220 fig. 7b) is an integral piece (pad 220 that extends in the direction of the longitudinal extension of the rotor blade (220 shown to extend in a direction of longitudinal extension of the blade in fig. 7b).

Claim(s) 1-5, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0127504, herein referenced as Hancock.
Regarding Claim 1, Hancock recites a rotor blade for a wind turbine (“wind turbine blade” title), comprising:
a rotor blade root (see root portion 102 fig. 1) for fixing the rotor blade (100 fig. 1) to the hub of a wind turbine;
an inner blade portion (“inboard section” para. 26) extending from the rotor blade root in a direction of a longitudinal extension (spanwise extension of the blade starting at the root) of the rotor blade (the inboard section, as referenced in para. 26, includes “50% of the blade lengths from the root of the blade”);
a rear edge segment (206 fig. 5) that increases a depth of the rotor blade (shown in fig. 5) in a profile depth direction in a region of the inner blade portion (“Embodiments of the present invention also include shape modifiable air foil sections at the inboard section of the blade, i.e. within 50% of the blade lengths from the root of the blade” para. 26), wherein the rear edge segment (206 fig. 5) is coupled to the inner blade portion (see and has an edge (extension 229 fig. 5) facing the inner blade portion (shown in fig. 5); and
a cover lip (u-shaped profile 217 fig. 5) overlapping the edge and arranged in a transition region (region between 216 and 229 in fig. 5) from the inner blade portion (see 216 fig. 5) to the edge (229 fig. 5) of the rear edge segment (206 fig. 5).

Regarding Claim 2, Hancock recites the rotor blade according to claim 1, wherein the cover lip overlaps the transition region (U-shaped profile 217 is shown to overlap the region between 216 and 229 in fig. 5).

Regarding Claim 3, Hancock recites the rotor blade according to claim 1, wherein the cover lip (U-shaped profile 217 fig. 5) extends in sections (see sections of U-shaped profile 217 in fig. 5; comprised of a bottom section of the U-shape near the blade 216, and the left and right sections of the U-shape which are shown to create the walls forming the interior of the U-shaped profile 217 which extension 229 fits into in fig. 5) in the direction of the longitudinal extension of the rotor blade (217 is shown in fig. 5 to be formed with blade portion 216 and would also extend longitudinal along with the blade portion 216).

Regarding Claim 4, Hancock recites the rotor blade according to claim 1, wherein the cover lip (217 fig. 5) has a pocket (see pocket of 217 which houses 229 in fig. 5) with a depth, wherein the edge (229 fig. 5) of the rear edge segment is received movably (see arrow 225 in fig. 5) along the depth of the pocket (pocket of 217 fig. 5).

Regarding Claim 5, Hancock recites the rotor blade according to claim 4, wherein the cover lip (217 fig. 5) has a base member (linear portion of 217 fig. 5 adjacent to 216; i.e. generally the bottom line of the U-shaped profile 217 in fig. 5) made of a fiber-reinforced plastic (“non-movable parts of the blade, including the blade body and/or the first skin, may be made from any material used in wind turbine blade production, and a variety of materials are available for the second skin. Examples of materials for the second skin, which may be sufficiently flexible and yet sufficiently stiff to resist aerodynamic loads include glass reinforced plastic (GRP)” para. 7; glass reinforced plastic being an example of a fiber-reinforced plastic, the U-shaped profile 217 being a non-moveable part).

Regarding Claim 11, Hancock recites the rotor blade according to claim 5, wherein the cover lip (217 fig. 5) has a base member (see vertical portion of U-shaped profile 217 adjacent blade body 216 in fig. 5) with a first end (aft facing end of vertical member of U-shaped profile 217 adjacent 229  and a second end (forward facing end of vertical member of U-shaped profile 217 adjacent 216 in fig. 5), wherein the pocket (see pocket of 217 in fig. 5) is arranged at the first end (pocket of 217 shown to be at aft end of vertical member of 217 in fig. 5), and wherein an attachment portion (see forward face of vertical member of 217 in fig. 5 which is attached to 216) for attachment to the inner blade portion (“Embodiments of the present invention also include shape modifiable air foil sections at the inboard section of the blade, i.e. within 50% of the blade lengths from the root of the blade” para. 26) is arranged at the second end opposite the pocket (see forward end of vertical member of 217 in fig. 5 shown to be attached to 216).

Regarding Claim 15, Hancock recites a wind turbine (“wind turbine” para. 36), comprising:
a tower (“tower” para. 36);
a nacelle mounted rotatably on the tower (“[top end of the tower] is mounted a nacelle” para. 36; it is known in the art to have nacelles rotate relative to the tower so as to best capture wind from varying directions);
a rotor mounted rotatably on the nacelle (“driving shaft supported by the nacelle[,] the rotor being mounted on said driving shaft” para. 36); and
a plurality of rotor blades attached to the rotor (“rotor comprising a plurality of wind turbine blades” para. 36), wherein one or more of the plurality of rotor blades is the rotor blade according to claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of US 9145869, herein referenced as Thomsen.
Regarding Claim 6, Hancock recites the rotor blade according to claim 4, but fails to anticipate wherein the pocket has one or more anti-friction members with an anti-friction surface for slidingly receiving the edge of the rear edge segment.
	Hancock and Thomsen are analogous art in that both relate to the field of endeavor of wind turbine assemblies.
Thomsen teaches that “a polymer sliding pad may exhibit improved resistance to wear, and may reduce the static and dynamic coefficients of friction” col. 3 lines 34-36.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inside of U-shaped profile 217 of Hancock with the polymer sliding pads from Thomsen so as to ‘improve wear resistance and to reduce static/dynamic coefficients of friction’ as taught by Thomsen.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock and Thomsen as applied to claim 6 above, and further in view of US 8242618, herein referenced as Numajiri.
	Regarding Claim 7, the combination of Hancock and Thomsen comprises the rotor blade according to claim 6, but fails to teach wherein the anti-friction surface is made of a thermoplastic plastic.
Numajiri is analogous art since it relates to the field of endeavor of wind turbine assemblies.
	Numajiri teaches that “a high polymer material having a low frictional coefficient, such as polyester, polyurethane, polyamide, acetal, or polyethylene terephthalate (PET), can be preferably used for the sliding pads 22” col. 4 lines 34-37. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the polymer sliding pads in the combination of Hancock and Thomsen to be comprised of polyethylene terephthalate (PET) as disclosed by Numajiri since it is a polymer which possess ‘a low frictional coefficient’ as taught by Numajiri. PET being a known thermoplastic plastic. 

Regarding Claim 10, the combination of Hancock, Thomsen and Numajiri comprises the rotor blade according to claim 7, wherein the thermoplastic plastic is selected from the list: polyoxymethylene, polyethylene terephthalate, polyamide 6, polyketone, polyvinylidene fluoride and polypropylene.
(“polyethylene terephthalate (PET)” in col. 4 lines 34-37 of Numajiri, as used to modify the combination of Hancock and Thomsen above)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronsky in view of US 8123883, herein referenced as Llorente.
Regarding Claim 14, Vronsky recites the rotor blade according to claim 1, but fails to explicitly anticipate wherein the inner blade portion is provided in the form of a wound body.
Vronsky and Llorente are analogous art in that both relate to the field of endeavor of wind turbine assemblies.
Llorente teaches that “known methods for manufacturing large parts based on composite materials are generally based on the use of continuous fibres impregnated with resin, which are wound around a mandrel or mould” in col. 1 lines 15-18.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inner blade portion of Vronsky to be provided in the form of a wound body as described by Llorente since Llorente teaches that wounded manufacture methods are known in the art.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronsky in view of US 9057359, herein referenced as Fuglsang.
Regarding Claim 17, Vronsky recites the rotor blade according to claim 1, but fails to explicitly anticipate wherein the inner blade portion has an elliptical cross-section.

Fuglsang teaches “the root region 30 due to structural considerations has a substantially circular or elliptical cross-section, which for instance makes it easier and safer to mount the blade 10 to the hub” in col. 14 lines 17-20. This disclosure from Fuglsang teaches that an elliptical cross-section was known in the art.
Since Fuglsang establishes that the elliptical cross-section for a root region was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the circular profile of the inner blade portion shown in fig. 3 of Vronsky for the elliptical profile from Fuglsang for the predictable result of a structurally sound elliptical root end with a more streamed line profiled relative to a circular cross-section. 

Allowable Subject Matter
Claims 8-9, 12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding Claim 8 (and its dependent claims 9 and 18), the additional detail recited in claim 8 of “wherein a fabric laminate is arranged on a side of the anti-friction member facing away from the anti-friction surface” was not found within the field of search conducted and is thus indicated as allowable subject matter.
Regarding Claim 12, and dependent claim 19, while prior art Hancock anticipated claim 11, it was not determined that Hancock would have been obvious to modify so as to meet claim 12. In particular, the limitation of “wherein a seal having a sealing profile is arranged on the attachment portion” in combination with the other limitations from the parent claims, was not found within the field of prior art searched. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10458389 – discloses a wind turbine blade with a profile wedge for attachment of an aeroshell extender piece.
US 10760544 – discloses a wind turbine blade comprising a joint plane between two section of the wind turbine blade, the joint between these two components including a sealing member.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745